Citation Nr: 0629795	
Decision Date: 09/20/06    Archive Date: 09/26/06

DOCKET NO.  04-32 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a cervical spine 
disability, to include radiculopathy into the left upper 
extremity.

3.  Entitlement to an increased rating for myositis of the 
left trapezius muscle, currently rated as 10 percent 
disabling.


REPRESENTATION 

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1980 to 
September 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2004 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that reopened 
the veteran's previously denied claim for service connection 
for numbness in the left upper extremity and denied service 
connection for the underlying disability, denied service 
connection for PTSD, and denied an increased rating for 
myositis of the left trapezius muscle.

With regard to the claim of service connection for left arm 
numbness, it appears to the Board that there has been some 
confusion with the characterization of the claim.  The RO 
interpreted the claim as a claim of service connection for 
what appears to the Board to be manifestations of a 
disability rather than as a claim of service connection for 
the underlying disability, as is more appropriate.  The 
veteran, in his notice of disagreement, stated that he felt 
that he was entitled to service connection for radiculopathy 
of the left hand secondary to his cervical spine problem.  
The Board thus construes the claim as a claim for service 
connection for a cervical spine disability, to include 
radiculopathy into the left upper extremity, and finds that 
the characterization of the issue as such is therefore more 
appropriate.

The issues of entitlement to service connection for a 
cervical spine disability, to include radiculopathy into the 
left upper extremity, and entitlement to service connection 
for PTSD are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.



FINDING OF FACT

The veteran's myositis of the left trapezius muscle is 
manifested by painful, but full range of motion of the left 
shoulder.


CONCLUSION OF LAW

The criteria for an increased rating for myositis of the left 
trapezius muscle have not been met.  38 U.S.C.A. § 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, DCs 5003, 
5021, 5010, 5201 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased Rating

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based, as far as is practical, on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2006).  Separate diagnostic codes identify 
the various disabilities.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2006).  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  
38 C.F.R. § 4.3 (2006).  Also, when making determinations as 
to the appropriate rating to be assigned, VA must take into 
account the veteran's entire medical history and 
circumstances.  See 38 C.F.R. § 4.1 (2006); Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (2006).  

In adjudicating claims where a rating under the diagnostic 
codes governing limitation of motion are to be considered, 
evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
taking into account any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of 
pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including flare-ups.  38 C.F.R. § 4.14 (2006).  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are only 
to be considered in conjunction with the diagnostic codes 
predicated upon limitation of motion.  Johnson v. Brown, 9 
Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2006).

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; (e) 
incoordination, impaired ability to execute skilled movements 
smoothly; and (f) pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45 (2006).  
For the purpose of rating disability from arthritis, the 
shoulder is considered a major joint.  See 38 C.F.R. § 4.45.

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation-of-motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  38 
C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003 (degenerative 
arthritis) and 5010 (traumatic arthritis).  DC 5010, 
traumatic arthritis, directs that the evaluation of arthritis 
be conducted under DC 5003, which states that degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a, DC 5010.  The limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, DC 5010.  In the absence of limitation of motion, X-
ray evidence of arthritis involving two or more major joints 
or two or more minor joint groups, will warrant a rating of 
10 percent; in the absence of limitation of motion, X-ray 
evidence of arthritis involving two or more major joint 
groups with occasional incapacitating exacerbations will 
warrant a 20 percent rating.  The above ratings are to be 
combined, not added under DC 5003.  38 C.F.R. § 4.71a, DC 
5010, Note 1.  

The veteran's left trapezius muscle disability has been rated 
10 percent disabling since September 1992; he seeks an 
increased rating.  The Board therefore turns to the 
appropriate criteria.

The veteran's left trapezius muscle disability has been rated 
10 percent disabling under DC 5021, which contemplates 
myositis, since September 1992.  Diagnostic Code 5021 
provides that the condition is to be rated on limitation of 
motion of the affected part as degenerative arthritis.  In 
this case, the affected part is the veteran's left shoulder.

Limitation of motion of the shoulder is governed by DC 5201.  
These criteria provide different ratings for the minor arm 
and the major arm.  The veteran has indicated (in various 
treatment records) that he is right-handed; therefore, the 
Board will apply the ratings and criteria for the minor arm.  
Diagnostic Code 5201 provides that a 20 percent rating is 
warranted for limitation of arm motion to shoulder level or 
to midway between the side and shoulder level.  A 30 percent 
rating is warranted for limitation of arm motion to 25 
degrees from the side.  38 C.F.R. § 4.71a, DC 5201.

For VA compensation purposes, normal forward flexion of the 
shoulder is zero to 180 degrees, abduction is zero to 180 
degrees, and internal and external rotation is from zero to 
90 degrees.  38 C.F.R. § 4.71a, Plate I (2005).  The Board 
notes that forward flexion and abduction to 90 degrees 
amounts to "shoulder level."  Id.

The veteran underwent VA examination of his shoulder in 
October 2003.  Physical examination revealed tenderness with 
muscle spasm over the lower portion of the left trapezius 
infraspinatus area.  Range of motion testing of his left 
shoulder revealed "normal" range of motion of the left arm.  
The examiner found that there was no evidence of any muscle 
disease.  On neurological evaluation in October 2003, the 
veteran was found to have "full" range of motion, with pain 
on abduction and forward flexion.  In the examiner's opinion, 
the veteran did not have myositis of the left trapezius 
muscle.  

In this case, the veteran's left shoulder disability is 
noncompensable under DC 5201, as at no time has his range of 
motion been limited in any respect to shoulder-level.  C.F.R. 
§ 4.71a, DC 5201.  See also Mariano v. Principi, 17 Vet. App. 
305, 317-18 (2003) (noting that criteria under DC 5201 do not 
explicitly refer to any specific type of range of motion 
measurement, such as abduction, as is referred to under DC 
5200, and remanding for VA to decide whether limitation of 
motion for purposes of establishing a certain rating requires 
limitation in all planes or limitation in any one plane).  
Regardless of whether limitation of motion to shoulder level 
is required in any one plane, or in all planes, the records 
consistently show that the veteran has a "normal" range of 
motion.  Even considering the effects of pain on use, the 
evidence does not show that the left arm is limited in motion 
to shoulder level, and thus the veteran is not entitled to a 
rating higher than 10 percent under DC 5201.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

In sum, the Board concludes that the weight of the credible 
evidence demonstrates that the veteran's left shoulder 
disability warrants no more than a 10 percent rating.  As the 
preponderance of the evidence is against the claim for an 
increased rating, the "benefit-of-the-doubt" rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 50 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in September 2003; a rating 
decision in February 2004; and a statement of the case in 
August 2004.  These documents discussed specific evidence, 
the particular legal requirements applicable to the claim, 
the evidence considered, the pertinent laws and regulations, 
and the reasons for the decisions.  VA made all efforts to 
notify and to assist the appellant with regard to the 
evidence obtained, the evidence needed, the responsibilities 
of the parties in obtaining the evidence, and the general 
notice of the need for any evidence in the appellant's 
possession.  The Board finds that any defect with regard to 
the timing or content of the notice to the appellant is 
harmless because of the thorough and informative notices 
provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the November 
2005 supplemental statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.




ORDER

An increased rating for myositis of the left trapezius muscle 
is denied.


REMAND

Additional development is necessary prior to further 
disposition of the claims for service connection for a 
cervical spine disability, to include radiculopathy into the 
left upper extremity, and for PTSD.

In March 2004, the RO received a notice of disagreement from 
the veteran as to the denial of his claim for service 
connection for "numbness of the left thumb."  In his notice 
of disagreement, he stated, "I contend that I should be 
service-connected for [degenerative joint disease] of the 
cervical spine and radiculopathy [into] the left hand 
secondary to the cervical spine problem."  It does not 
appear from a review of the claims folder that the veteran 
has been issued a statement of the case on this issue, which 
the Board construes as a claim for service connection for a 
cervical spine disability, to include radiculopathy into the 
left upper extremity.

The United States Court of Appeals for Veterans Claims 
(Court) has held that where a notice of disagreement has been 
filed with regard to an issue, and a statement of the case 
has not been issued, the appropriate Board action is to 
remand the issue for issuance of a statement of the case.  
Manlincon v. West, 12 Vet. App. 238 (1999).  

Turning now to the claim for service connection for PTSD, 
service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (i.e., under the criteria of DSM-IV); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (2005).

When the evidence does not establish that a veteran is a 
combat veteran, his assertions of service stressors are not 
sufficient to establish the occurrence of such events.  
Rather, his alleged service stressors must be established by 
official service record or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 
Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 (1998); 
Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 
Vet. App. 283 (1994).

The veteran contends that he has PTSD related to alleged 
service stressors, warranting service connection PTSD.  See 
38 C.F.R. § 3.304(f), setting forth criteria for service 
connection for PTSD.  According to service personnel records, 
the veteran's military occupational specialty was combat 
signaler.  He served with the 86th Evacuation Hospital, out 
of Fort Campbell, Kentucky.  Service personnel records do not 
show that he was awarded decorations evidencing combat.  His 
service medical records are negative for a psychiatric 
disorder.

Post-service medical records show that the veteran has 
received psychiatric treatment, and that he was diagnosed 
with depression and "possible PTSD" by VA in 2004.  The 
veteran had a scheduling conflict with the VA examination 
that was scheduled for him, and he has thus not yet had a VA 
compensation examination.

The veteran's claim has been denied on the basis that his 
alleged stressors have not been verified.  

In a March 2005 response to a questionnaire the RO provided 
the veteran regarding alleged stressors, the veteran stated 
that while in serving in Saudi Arabia in approximately 
October 1990, Lieutenant William Haggerty took his own life 
in the veteran's immediate presence.  While the Lieutenant's 
death was ultimately declared an accident, this incident has 
caused the veteran much distress, and, he believes, is 
responsible for his PTSD.

As the veteran did not engage in combat, the alleged 
stressors must be verified by official service records or 
other credible supporting evidence.  38 C.F.R. § 3.304(f); 
Cohen v. Brown, 10 Vet. App. 128 (1997).  Because the veteran 
has provided detailed evidence sufficient to verify stressors 
through the U.S. Army & Joint Services Records Research 
Center (JSRRC), and no attempt to verify has yet been made, 
the RO should attempt to verify the listed stressor through 
JSRRC.  

Accordingly, the case is REMANDED for the following actions:

1.  Forward the veteran's statements of 
alleged PTSD stressors, as well as 
copies of his service personnel records 
and any other relevant evidence, to the 
U.S. Army & Joint Services Records 
Research Center (JSRRC), and request 
that JSRRC attempt to verify the 
alleged stressor involving the death of 
Lieutenant William Haggerty, who at the 
time served with the 86th Evacuation 
Hospital out of Fort Campbell, 
Kentucky.  It is noted that this 
incident occurred in approximately 
October 1990.  If more detailed 
information is needed for such 
research, the veteran should be given 
the opportunity to provide it.  

2.  Schedule the veteran for a VA 
psychiatric examination for the purpose 
of ascertaining whether he meets the 
DSM-IV criteria for a diagnosis of PTSD 
and whether any PTSD is related to a 
confirmed stressor in service.  

3.  Then, after ensuring any other 
necessary development has been 
completed, readjudicate the claims for 
service connection for a cervical spine 
disability, to include radiculopathy 
into the left upper extremity, 
specifically taking into consideration 
both references to assessments and 
impressions of cervical spine 
radiculopathy in the veteran's service 
medical records and current diagnoses 
of cervical radiculopathy, and for 
PTSD.  If action remains adverse to the 
veteran, provide the veteran and his 
representative with a statement of the 
case for the claim for service 
connection for a cervical spine 
disability and a supplemental statement 
of the case for the claim for service 
connection for PTSD and allow the 
appellant an appropriate opportunity to 
respond thereto.  Thereafter, return 
the case to this Board.  The Board 
intimates no opinion as to the ultimate 
outcome of this case.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).






______________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


